DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-13 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
As per claim 1, Chen (US Patent 7247029 B2) teaches: “mounted on a mounting object (see column 2, lines 26-37) and connected to a counter connector 2, the connector 1 comprising: a housing 10; and a plurality of contacts 11 retained by the housing 10, wherein the plurality of contacts 11 form a plurality of contact arrays (set of contacts 11 and 12 from right to left) that linearly extend in a predetermined array direction (plane along the line 8-8 and perpendicular to line 8-8) in parallel to each other, wherein each of the plurality of contacts 11 has a mounting portion (along 112, 211) that is fixed to the mounting object (see column 2, lines 26-37) when the connector 1 is mounted on the mounting object (see column 2, lines 26-37) and a contact portion (along 115, 214, seen in figure 8) that contacts a corresponding contact 21 of the counter connector 2 when the connector 1 is connected to the counter connector 2, wherein the mounting portions (along 112, 211) of contacts constituting at least two contact arrays (set of contacts 11 and 12 from right to left) adjacent to each other of the 
However, Chen fails to provide, teach or suggest: wherein contacts constituting each contact array of the at least two contact arrays are disposed in a position other than a position where those contacts completely coincide with contacts constituting another contact array of the at least two contact arrays in a direction perpendicular to the predetermined array direction.
Claims 2-12 are dependent on claim 1 and are therefore allowable for the same reasons.  
As per claim 13, Chen (US Patent 7247029 B2) teaches: “a method of manufacturing (see column 2, lines 21-25) a connector 1, comprising: a step of retaining (seen in figure 1 and 8) a plurality of contacts 11 joined to a carrier (set of contacts 11 and 12) via corresponding joint portions by a housing 10; and a step of separating (see column 2, lines 26-37) the carrier (set of contacts 11 and 12) from the plurality of contacts 11 retained by the housing 10, wherein the plurality of contacts 11 form a plurality of contact arrays (set of contacts 11 and 12 from right to left) that linearly extend in a predetermined array direction (plane along the line 8-8 and perpendicular to line 8-8) in parallel to each other, wherein the joint portions joined to contacts (seen in figure 1 and 8) constituting at least two contact arrays (set of contacts 11 and 12 from right to left) adjacent to each other of the plurality of contact arrays (set of contacts 11 and 12 from right to left) extend in a same elongation direction (perpendicular to line 8-8)".
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON R BURGOS-GUNTIN whose telephone number is (571)270-0574. The examiner can normally be reached 9:00am-5:00PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 
/Nelson R. Burgos-Guntin/Examiner, Art Unit 2831                                                                                                                                                                                                        
/ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831